Citation Nr: 1015254	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative left foot Morton's neuroma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1988 to December 1994.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2006 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO), that granted a 
temporary total (100 percent) rating for the Veteran's 
service-connected left foot disability effective October 21, 
2005 and a 10 percent rating effective December 1, 2005.  In 
January 2010, a Central Office hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  At the hearing the appellant requested and 
was granted, a 30 day abeyance period for the submission of 
additional evidence.  That period of time has lapsed; no 
additional evidence was received.    

In her December 2005 VA Form 9 (substantive appeal) the 
Veteran raised the issue of entitlement to an increased 
rating for her service-connected back disability.  At the 
January 2010 hearing, she raised the issue of service 
connection for a left calcaneal spur.  These issues have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  


FINDING OF FACT

Since December 1, 2005 the Veteran's postoperative left foot 
Morton's neuroma has been manifested by moderate 
symptoms/functional impairment; symptoms/functional 
impairment approximating moderately severe left foot 
disability are not shown; involvement of an area or areas of 
12 square inches (77 sq. cm.) or greater is not shown.  

 

CONCLUSION OF LAW

A rating in excess of 10 percent for postoperative left foot 
Morton's neuroma is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes (Codes) 5279, 5284 (2009), 
4.118, Codes 7801-7805 (as in effect prior to and from 
October 23, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  A December 2005 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  A May 2009 supplemental statement 
of the case readjudicated the matter.  She has received the 
general-type notice described in Vazquez-Flores, and has had 
ample opportunity to respond/supplement the record.  It is 
not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for examinations in December 2005 and March 
2009.  The examinations are adequate as they considered the 
reported history of the Veteran, were based on an examination 
of the Veteran, and noted all physical findings necessary for 
a proper determination in the matter.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  She has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim. 

B. Factual Background

The Veteran underwent surgery for her left foot Morton's 
neuroma on October 12, 2005.  A March 2006 rating decision 
assigned the Veteran a temporary 100 percent convalescent 
rating from October 12, 2005 to December 1. 2005.  The 
Veteran's claim seeking an increased rating was received in 
November 2005.

On December 2005 examination (on behalf of VA) the Veteran 
reported she took Tylenol.  She related that she could only 
wear sneakers, and had to buy a larger size.  She reported a 
decreased range of motion of the left third toe and an area 
of numbness on the dorsal part of the foot in the area of the 
operative scar. She reported that her third and fourth toe 
were painful.  She stated after walking 10 to 15 minutes she 
got a throbbing pain in the third and fourth 
metatarsophalangeal joints on the dorsal aspect and that her 
toes ached when it was rainy or cold outside.  There were no 
signs of abnormal weight bearing, and the Veteran's posture 
and gait were normal.  No assistive devices were needed for 
ambulation.  On examination of the left foot there were no 
signs of painful motion, edema, disturbed circulation, 
weakness, atrophy, or tenderness.  Palpation of the 
metatarsal heads of the toes revealed no tenderness.  There 
was no limited function standing and walking except pain 
after walking 10 to 15 minutes.  Range of motion studies 
revealed that dorsiflexion and plantar flexion of the left 
ankle were normal.  There was no additional limitation of 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  The Veteran had a 4cm by 3mm scar on 
the dorsal aspect of the fourth left toe.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, pigment changes, 
or abnormal texture of the scar.  The scar did not affect the 
function of the foot.  The diagnosis was postoperative left 
foot Morton's neuroma, surgery with removal with periscar 
numbness affecting the dorsal phalangeal nerve.  The examiner 
noted that the Veteran's main impairment/limitations were 
numbness in the area of the scar and throbbing pain after 
walking 10 to 15 minutes or with cold weather.

In her September 2006 notice of disagreement (NOD), the 
Veteran stated that the top of her foot suffered from a 
permanent numbness and pain.  She stated she had limited 
movement and mobility and that the pain was so intense on the 
left side that she could not withstand weight or pressure. 

In April 2007 the Veteran submitted photographs of her feet. 

On her April 2007 VA Form 9 (substantive appeal) the Veteran 
related that she had painful joints and tenderness of her 
scar and foot with prolonged standing and movement.  She 
alleged a pigmentation problem and that she had functional 
loss of use of the 4th toe.  She noted that she had limited 
movement in her foot and toes.  She also reported muscle 
spasms with prolonged standing.  

On March 2009 examination on behalf of VA the Veteran 
reported that over the past year she had increasing pain over 
the neuroma site.  She reported constant pain over the three 
left lateral toes traveling to the back of the heel.  The 
pain was brought on by physical activity, walking, standing, 
high heeled shoes, and moist weather conditions; and relieved 
by Tylenol and Motrin and wrapping the foot with an ace 
bandage.  At rest she had pain, stiffness, and swelling.  
While standing or walking she had no weakness, but had pain, 
stiffness, swelling, and fatigue.  She reported difficulty 
walking for longer than 30 minutes and pain walking down 
stairs.  The examiner noted that the Veteran worked as a 
teacher's aide which required ambulation.  There was an 
elevated scar in the second most lateral toe of the left 
foot, measuring 3cm. by 0.2cm.  The scar had abnormal texture 
of less than six square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid, hypopigmentation, 
hyperpigmentation, or limitation of motion. The Veteran's 
posture and gait were within normal limits.  Examination of 
the feet did not reveal any signs of abnormal weight bearing, 
breakdown callosities, or abnormal shoe wear.  For ambulation 
she required tennis shoes, but did not require a brace, 
crutches, cane, walker, or corrective shoes.  Range of motion 
studies revealed that dorsiflexion and plantar flexion of the 
left ankle were normal.  There was no additional limitation 
of pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Examination of the left 
foot revealed tenderness, but no painful motion, edema, 
disturbed circulation, weakness, atrophy, heat, redness, or 
instability.  Palpation of the plantar surface of the left 
foot revealed slight tenderness.  The limitation on standing 
and walking was that the Veteran could only walk a quarter of 
a mile.  She required larger shoes with cushioned soles which 
relieved the pain.  She did not require orthopedic shoes, 
corrective shoes, arch supports, foot supports, build-up of 
the shoes or shoe inserts.  There was a painful lump .5 cm in 
diameter at the location of the previously removed neuroma.  
The diagnosis was Morton's plantar interdigital neuroma of 
the left foot, postoperative with scar.  The effect of the 
condition on the Veteran's usual occupation was limited 
ability to walk and stand, walk down stairs, and crouch down.   

C. Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different plains.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disease.  
38 C.F.R. § 4.45.

The Veteran seeks a rating in excess of 10 percent for her 
postoperative left foot Morton's neuroma. 

Under Code 5279, a 10 percent (maximum) rating is warranted 
for metatarsalgia (Morton's disease), unilateral or 
bilateral.  38 C.F.R. § 4.71a. 

The Veteran's postoperative left foot Morton's neuroma may 
alternatively be rated under Code 5284 (for other foot 
injury).  Under those criteria, a 10 percent rating is 
warranted for a "moderate" foot injury. A 20 percent rating 
is warranted for a "moderately severe" foot injury. A 30 
percent rating is warranted for a "severe" foot injury.  
The Note to Code 5284 indicates that a maximum 40-percent 
rating will be assigned for actual loss of use of the foot.  
38 C.F.R. § 4.71a.  The words "moderate," "moderately 
severe," and "severe" are not defined in Code 5284.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decision is 
"equitable and just." 38 C.F.R. § 4.6.

Finally, consideration must also be given to whether a 
separate compensable rating under Codes 7801-7805 for scars 
might be warranted.  A separate compensable rating for scars 
is not warranted as that would violate the 38 C.F.R. § 4.14 
prohibition against pyramiding.  

Under the criteria for rating scars that came into effect 
August 30, 2002, a 20 percent rating is warranted for a scar 
(not on the head, face, or neck) when it is: A deep scar (one 
associated with underlying tissue damage) or one that causes 
limited motion, and involves an area or areas of 12 square 
inches (77 sq. cm.) or greater (Code 7801); 38 C.F.R. § 4.118 
(as in effect prior to October 23, 2008).    
Under the revised criteria for scars effective October 23, 
2008, a 20 percent rating is warranted for a scar (not on the 
head, face, or neck) when it is: A burn or other scar(s) that 
is deep and nonlinear involving an area of at least 12 square 
inches (77 sq. cm) but less than 72 square inches (465 sq. 
cm.) (Code 7801); or when there are three or four scars that 
are painful or unstable (Code 7804).  38 C.F.R. § 4.118 
(effective from October 23, 2008).    

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, a 10 percent 
rating assigned encompasses the greatest level of disability 
shown during the appeal period and staged ratings are not 
warranted. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's postoperative left foot Morton's neuroma has 
been rated under Code 5279, which provides for a maximum 10 
percent rating for metatarsalgia.  Consequently, the Board 
must look to other Diagnostic Codes to determine whether the 
Veteran's disability warrants a higher rating. 

Initially, the Board considers whether the disability should 
be alternatively rated under Codes 7801-7805 (for scars).  
Notably, these criteria were revised effective October 23, 
2008.  The Veteran's claim was filed in November 2005; she is 
entitled to a rating under either the prior or the revised 
criteria (if such are more favorable) (from their effective 
dates).  VAOGCPREC 3-2000.  Inasmuch as 10 percent is the 
maximum rating under the revised Code 7802, rating under that 
Code would be of no benefit to the Veteran.  Likewise, pre-
October 23, 2008 Codes 7802, 7803, and 7804 have maximum 10 
percent ratings and would be of no benefit.  Thus, the 
analysis will focus on the criteria for the next higher (20 
percent) rating for scars.  
Under the pre-October 23, 2008 criteria, Code 7801 requires 
involvement of an area or areas of 12 square inches (77 sq. 
cm.) or greater; such extensive involvement is not shown.  
Consequently, a 20 percent rating under pre-October 23, 2008 
Codes 7801-7805 is not warranted.  38 C.F.R. § 4.118. 

Under the criteria that came into effect October 23, 2008, 
Code 7801 requires that the area or areas affected be at 
least 12 square inches (77 sq. cm) but less than 72 square 
inches (465 sq. cm.); such extensive involvement is not 
shown.  Code 7804 requires three or four scars that are 
painful or unstable; the Veteran has a single scar.  
Consequently, a 20 percent rating under revised Codes 7801-
7805 is not warranted.  38 C.F.R. § 4.118 (effective from 
October 23, 2008). 

Next, the Board must consider whether the Veteran's 
postoperative left foot Morton's neuroma would warrant the 
next higher (20 percent rating) under Code 5284 for other 
foot injuries.  To warrant a 20 percent rating under Code 
5284, the Veteran's postoperative left foot Morton's neuroma 
must be manifested by symptoms/functional impairment that are 
"moderately severe."  

The findings on December 2005 and March 2009 examinations 
have not been placed in dispute.  There were no signs of 
abnormal weight bearing, and the Veteran's posture and gait 
were normal.  No assistive devices were needed for 
ambulation.  Palpation of the metatarsal heads revealed no 
tenderness.  Corrective or orthopedic shoes (the Veteran wore 
tennis shoes) were not required.  There was no painful motion 
of the foot, weakness, or instability.  The Veteran's main 
symptoms have been numbness over the scar area, numbness of 
the toes, and pain on ambulation of greater than a 1/4 of a 
mile or 10-15 minutes.  She also reported pain during weather 
changes.  It was noted that her symptoms of pain were 
relieved with wearing tennis shoes and taking pain relievers.  
Such functional limitations and impairment most nearly 
approximate a "moderate" foot disability.  The Veteran has 
adapted by buying larger and more comfortable footwear, 
wrapping her foot with an ace bandage, and using pain 
relievers.  She is able to ambulate unassisted for a 1/4 of a 
mile and has been able to continue work as a teacher's aide 
where frequent ambulation is required.  In summary, the 
examinations of record since December 2005 have not shown 
limitations and functional impairment that may be reasonably 
characterized as "moderately severe."  In essence, the 
functional restrictions noted (mainly pain on walking and 
standing and numbness) are consistent with a "moderate" 
disability of the left foot.   

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to a left foot disability 
that are not encompassed by the rating assigned.  Therefore, 
the schedular criteria are not inadequate.  Furthermore, the 
disability picture presented by the left foot disability is 
not shown to be exceptional; frequent hospitalizations, 
marked interference with employment, or any factors of such 
gravity are not shown.  While the Veteran reported some 
functional limitations in her occupation as a teacher's aide, 
namely difficulty walking and standing, she has been able to 
adapt by wearing comfortable footwear and taking pain 
relievers.  Accordingly, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran works as a teacher's aide and she has 
not alleged unemployability due to her service-connected left 
foot disability, the matter of entitlement to a total rating 
based on individual unemployability is not raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for postoperative left foot 
Morton's neuroma is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


